      Case 2:15-cv-00463-RCL-SMD Document 232 Filed 11/11/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


 ANGELA MCCULLOUGH, et al.,                      )
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )            CASE NO: 2:15-CV-463-RCL
                                                 )
 THE CITY OF MONTGOMERY,                         )
 ALABAMA, et al.,                                )
                                                 )
        Defendants.                              )


              RESPONSE OF JUDGE ARMSTEAD LESTER HAYES, III, TO
              THE “ORDER” OF THE COURT ISSUED NOVEMBER 4, 2019


       With respect to the Court’s query, “whether he or his counsel provided any requested

records to the city,” Judge Hayes, through his undersigned counsel, answers, “No.”

       He does not have in his possession any of the materials covered by Category 1 of the subject

subpoena, to-wit: “Jail Records.” Neither he nor his counsel ever provided any such records to

the City.

       With respect to subpoena Category 2 (documents or materials received from the Alabama

Judicial Inquiry Commission) (“JIC”), the only thing Judge Hayes ever received was the initial

complaint filed by three citizens, which JIC forwarded to him. Thereafter, all materials from JIC

went to his then-counsel, who would share the same with him at some point following their receipt.

As far as Judge Hayes ever knew or expected, none of those materials were ever shared with the

City because he knew that section 156 of Article VI (Judicial Department) of the Constitution of

Alabama of 1901 declares that “[a]ll proceedings of the commission shall be confidential except

the filing of a complaint with the Court of the Judiciary.”
      Case 2:15-cv-00463-RCL-SMD Document 232 Filed 11/11/19 Page 2 of 2



       With respect to subpoena Category 3 (documents or materials received from the Alabama

Court of the Judiciary), those were and are public records, but at any rate neither he nor his counsel

independently provided them to the City.


       Respectfully submitted this 11th day of November, 2019.

                                                 s/ R. Bernard Harwood, Jr.
                                               R. Bernard Harwood, Jr.
                                               Rosen Harwood, P.A.
                                               2200 Jack Warner Parkway
                                               Suite 200
                                               Tuscaloosa, AL 35401
                                               205-344-5000
                                               bharwood@rosenharwood.com
                                               Attorney for Armstead Lester Hayes, III




                                 CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to all counsel of Record, on this
11th day of November, 2019.

                                                 s/ R. Bernard Harwood, Jr.




                                                  2
